 

Exhibit 10.71

COMMERCIAL LEASE

This Commercial Lease (“Lease”) is made as of this 2nd day of July, 2018 (the
“Lease Date”) by and between 32 Leveroni LLC (“Landlord”) and Ultragenyx
Pharmaceutical, Inc. (“Tenant”).

 

 

BASIC LEASE INFORMATION

LANDLORD:

32 Leveroni LLC

 

TENANT:

 

Ultragenyx Pharmaceutical, Inc.  

LANDLORD’S NOTICE ADDRESS:

32 Leveroni LLC  

296 Olive Avenue Novato, CA 94945

 

Attention:   Debi George

 

with a copy to:

 

32 Leveroni LLC  

49 Los Pinos Road

Nicasio, CA 94946

 

Attention:  Larry George

 

TENANT’S NOTICE ADDRESS:

 

Ultragenyx Pharmaceutical, Inc.

60 Leveroni Court

Novato, CA 94949

 

Attention:  Joseph J. Seiwert III

 

with a copy to:

Ultragenyx Legal Department

Attention:  General Counsel

 

 

 

PREMISES:

A 20,000 rentable square foot building located at 32 Leveroni Court, Novato, CA
94949, as identified in Exhibit A.

 

PERMITTED USE:

General office use and laboratory purposes and no other purpose.  

 

- 1 -

--------------------------------------------------------------------------------

 

OPTION TO PURCHASE

Tenant has an Option To Purchase the Premises subject to the terms and
conditions as set forth in Section 18 of this Lease.

 

PARKING ALLOCATION:

(34) unreserved spaces at no additional charge and as identified in Exhibit A.
Tenant shall be permitted to park Tenant’s passenger vehicles, transfer trucks,
trailers and tractors within designated areas (“Parking Area”) as needed for the
conduct of Tenant’s business under the Lease.

 

ESTIMATED TERM COMMENCEMENT DATE:

 

Upon exercise of Tenant’s Option To Lease and Landlord vacating Premises, which
in no event shall exceed four (4) months from the date Tenant exercises the
Option To Lease.

 

LEASE OF LEASE TERM:

 

Ten (10) years.

OPTION TO EXTEND LEASE

Tenant shall have the right to renew the Lease for two (2), five (5) year
periods subject to the terms and conditions as set forth in Section 43 of this
Lease.

BASE RENT

 

Months Per Square Foot Rental Rate Monthly Base Rent 1 – 12 $0.54 $10,800 13 –
24 $1.35 $27,000

As used herein, the term "Lease Month" means each full calendar month during the
Lease Term (and if the Term Commencement Date does not occur on the first day of
a calendar month, the first Lease Month shall begin on the first day of the
first calendar month following the Term Commencement Date). Monthly Base Rent
applicable for the period from the Term Commencement Date to the first day of
the next calendar month shall be included with the payment of Base Rent and
Operating Expenses in the first Lease Month for purposes of determining the
monthly Base Rent rate applicable for such partial month.

 

LEASE RATE ESCALATOR:

There will be three percent (3%) annual escalations to the Base Rent starting on
the twenty-fifth (25th) month and annually thereafter.

 

BASE RENT ABATEMENT:

Base Rent shall be partially abated for months 1-12 as identified above.

 

SECURITY DEPOSIT:

 

The equivalent of 1.5 months Base Rent and operating expenses, estimated to be
$51,315.

 

TENANT’S PROPORTIONATE SHARE OF PREMISES:

100%

- 2 -

--------------------------------------------------------------------------------

 

 

Expense

Estimate Per Sq. Ft.

Monthly Estimate**

Utilities:  

$0.0227

$545.33

Common Area Maintenance:

$ 0.3160

$6,320.07

Insurance:

$.0251

$501.27

Management Fee:

$ .0113

$225.50

Estimated Total:

$0.3751

$7,592.17

ESTIMATED FIRST YEAR OPERATING COST:

 

 

 

 

LIABILITY INSURANCE LIMITS:

 

$3,000,000 per occurrence; $5,000,000 annual aggregate.

LANDLORD’S WORK:

 

Landlord, at Landlords sole choice, shall remove all warehouse racking systems
and office furniture. Tenant shall have final approval, at Tenant’s sole
discretion, of all plans for the Tenant Improvements. (collectively, “Landlord’s
Work”):  

 

BROKER:

 

Kidder Mathews represented the Tenant in this transaction and the Landlord was
self-represented.

 

The foregoing Basic Lease Information is incorporated into and made part of this
Lease.  Each reference in this Lease to any of the Basic Lease Information shall
mean the respective information above and shall be construed to incorporate all
of the terms provided under the particular section of the Lease pertaining to
such information.  In the event of any conflict between the Basic Lease
Information and the Lease, the Basic Lease Information shall control.

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 




- 3 -

--------------------------------------------------------------------------------

 

 

By signing this Lease below, Landlord and Tenant agree to all the terms set
forth in the Basic Lease Information above and all the General Lease Terms set
forth in the provisions that follow on the succeeding pages, including all
referenced Exhibits.

IN WITNESS WHEREOF, the parties have executed this Lease on the dates set forth
below, to be effective as of the Lease Date set forth in the preamble paragraph
above.  

 

LANDLORD:

 

32 Leveroni LLC

 

By: /s/ Laurence George

Laurence George

Its:_________________________________

 

By: /s/ Debra George

Debra George

Its:_________________________________

 

Date of Execution: July 18, 2018

 

TENANT:

 

Ultragenyx Pharmaceutical, Inc.  

 

By: /s/ Thomas Kassberg

Thomas Kassberg

Its: Chief Business Officer

 

By:_________________________________

_________________________________

Its:_________________________________

 

Date of Execution:  July 16, 2018

 

- 4 -

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

1.

PREMISES5

 

2.

POSSESSION; LANDLORD’S WORK5

 

3.

TERM6

 

4.

USE7

 

5.

RULES AND REGULATIONS8

 

6.

RENT8

 

7.

BASIC OPERATING COST8

 

8.

INSURANCE12

 

9.

INDEMNIFICATION, WAIVER AND RELEASE14

 

10.

LANDLORD’S REPAIRS AND SERVICES15

 

11.

TENANT’S REPAIRS16

 

12.

ALTERATIONS17

 

13.

LIENS17

 

14.

SIGNS18

 

15.

LANDLORD’S ACCESS18

 

16.

UTILITIES18

 

17.

SUBORDINATION19

 

18.

OPTION TO PURCHASE19

 

19.

ESTOPPEL CERTIFICATE20

 

20.

SECURITY DEPOSIT20

 

21.

ASSIGNMENT AND SUBLETTING21

 

22.

CONDEMNATION21

 

23.

CASUALTY DAMAGE21

 

24.

HOLDING OVER23

 

- i -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

Page

 

25.

DEFAULT23

 

26.

LATE CHARGE24

 

27.

LANDLORD DEFAULT24

 

28.

TENANT’S REMEDIES25

 

29.

TRANSFERS BY LANDLORD25

 

30.

RIGHT OF LANDLORD TO PERFORM TENANT’S COVENANTS25

 

31.

HAZARDOUS MATERIALS26

 

32.

WAIVER30

 

33.

SURRENDER OF PREMISES30

 

34.

NOTICES31

 

35.

ATTORNEYS’ FEES31

 

36.

AUTHORITY OF PARTIES31

 

37.

SUCCESSORS AND ASSIGNS31

 

38.

FORCE MAJEURE31

 

39.

BROKERAGE COMMISSION32

 

40.

WAIVER OF TRIAL BY JURY32

 

41.

ACCESSIBILITY INSPECTION DISCLOSURE32

 

42.

MISCELLANEOUS33

 

43.

OPTION TO EXTEND LEASE34

 

Exhibits  
Exhibit A Site Plan Showing Premises

Exhibit B Environmental Conditions

Exhibit C Rules and Regulations

Exhibit D Commencement Date

Exhibit ECertificate Stored Products Chart

 

 

-ii-

 

--------------------------------------------------------------------------------

 

 

GENERAL LEASE TERMS

1.PREMISES

Landlord and Tenant are parties to that certain Option To Lease Real Property
Agreement, dated as of _________________________, 2018, (the “Lease Option
Agreement”), pursuant to which Tenant has exercised its right to enter into this
Lease (“Option To Lease”).  Landlord leases to Tenant and Tenant leases from
Landlord, upon the terms and conditions hereinabove and hereinafter set forth,
those premises (the “Premises”) outlined in red on Exhibit A and more fully
described in the Basic Lease Information.  The Premises are the entirety of the
building described in the Basic Lease Information (outlined in blue on Exhibit
A).  The Premises are stipulated for all purposes of this Lease to contain the
square footage set forth in the Basic Lease Information.

2.POSSESSION; LANDLORD’S WORK

The term commencement date (the “Term Commencement Date”) shall be upon the
exercise of Tenant’s Option To Lease and Landlord’s delivery of the Premises to
Tenant in accordance with the Lease requirements.  In no event shall the Term
Commencement Date be later than four (4) months after the date Tenant exercises
the Option To Lease (the “Outside Commencement Date”). Within ten (10) days
after delivery of the Premises to Tenant, Tenant shall execute and deliver to
Landlord a certificate in the form attached hereto as Exhibit D (“Commencement
Date Certificate”). If for any reason Landlord cannot deliver possession of the
Premises to Tenant by the Outside Commencement Date, and such delivery delay is
not due to a delay caused solely by Tenant, Landlord shall be responsible for
the full amount of any holdover fees or penalties incurred by Tenant, if any, as
well as  the liquidated damages discussed below, and Tenant shall not be
obligated to pay Base Rent or perform any other obligation of Tenant under the
terms of this Lease until Landlord delivers possession of the Premises to
Tenant.  If possession of the Premises is not delivered to Tenant within thirty
(30) days after the Outside Commencement Date, Tenant may, at its option, by
notice in writing to Landlord within ten (10) days after the end of said thirty
(30) day period, cancel this Lease, in which event the parties shall be
discharged from all obligations hereunder except that Landlord shall pay Tenant
the full amount of any holdover fees or penalties incurred by Tenant as well as
liquidated damages as set forth below.  If Tenant is prevented from entering and
using the Premises by the Outside Commencement Date for any reason except for a
delay caused solely by Tenant, Landlord shall pay Tenant liquidated damages to
address the harm suffered by Tenant as a result of the delay in the amount of
five thousand dollars ($5000.00) (“Liquidated Damages”) per calendar day of
delay. Tenant shall not be liable for any Base Rent for any period prior to the
Term Commencement Date.   Landlord shall vacate the Premises no later than four
(4) months after the date Tenant exercises the Option To Lease and shall deliver
possession of the Premises to Tenant free and clear of any prior tenants or
occupants, their trade fixtures and their personal property, unencumbered by any
prior leases or tenancies, free of Hazardous Materials and in “broom clean”
condition, with all building systems in good working order and condition, and
with all utility and service connection charges paid.  The parties recognize
that as a material inducement to Tenant entering into this Lease, Landlord
covenants and warrants, as of the Term Commencement Date, the following:  

 


-3-

 

 

 

 

--------------------------------------------------------------------------------

 

 

2.1To the best of Landlord’s knowledge, the Premises are structurally sound,
free from material defects, and has been constructed in compliance with
applicable local codes and regulations; the roof of the Premises is watertight
and in good working order; and the water lines, gas mains, electric power lines,
and sanitary and storm sewers located on the Premises are adequate for Tenant’s
intended use.  The Premises (except those fixtures and equipment installed by
Tenant) do conform or that Landlord will promptly cause them to conform to every
applicable requirement of statutes, ordinances, rules, regulations and building
codes in effect within the jurisdiction of the Premises, including, without
limitation, the federal Americans with Disabilities Act (“ADA”).

2.2Landlord has no knowledge of, and Landlord has received no written notice of
the pendency of, any litigation or proceeding pending, or to the best of
Landlord’s knowledge, threatened against Landlord relating to the Premises or
any claim having been made by any governmental agency that a violation or
violations of any applicable covenants or restrictions of record, applicable
building codes, regulations, or ordinances exist with regard to the Premises as
of the Term Commencement Date.

2.3To the best of Landlord’s knowledge, no Hazardous Material is present on, at,
beneath, or below, migrating from or onto the Premises, which exceeds any
cleanup objective set forth by a governmental authority having jurisdiction over
the Premises or which could cause Tenant to incur liability under any
Environmental Law and Landlord has not used any Hazardous Material at the
Premises.  The Premises does not contain any: (a) underground storage tank; (b)
asbestos-containing material; (c) landfills or dumps; or (d) hazardous waste
management facility as defined under the Resource Conservation and Recovery Act
or any comparable state law; and to the best of Landlord’s knowledge the
Premises has not have at any time contained any of the items referenced in
clauses (b), (c), or (d) of this section.

2.4Without creating any independent duty or obligation on the part of Landlord
to investigate, all matters materially and adversely impacting all or any part
of the Premises, the ownership, operation, use or development of all or any part
of the Premises, or with the potential of having such impact, which are known to
Landlord have been disclosed to Tenant in writing.  A material and/or adverse
matter under this provision is understood by the parties to be a matter that
would result in limiting or preventing the Tenant from utilizing the Premises as
intended under this Lease.    

2.5If the Premises do not comply with the warranties in subsections (a)-(d)
above, Landlord shall, except as otherwise provided in this Lease, promptly
after receipt of written notice provided by Tenant at any time during the Lease
Term and setting forth with specificity the nature and extent of such
non-compliance, take such action, at Landlord's expense, as may be reasonable or
appropriate to rectify the non-compliance and shall indemnify and hold Tenant
harmless from any claim, damage or liability that may arise due to any such
noncompliance with the warranties set forth herein.

3.TERM

3.1Length of Term.  The Term of this Lease shall commence on the Term
Commencement Date and continue in full force and effect for the number of months
specified as the Length of Term in the Basic Lease Information or until this
Lease is terminated as otherwise

 


-4-

 

 

 

 

--------------------------------------------------------------------------------

 

 

provided herein.  If the Term Commencement Date is a date other than the first
day of a calendar month, the Term shall be the number of months of the Length of
Term in addition to the remainder of the calendar month following the Term
Commencement Date.

4.USE

4.1General.  Tenant shall use the Premises for the Permitted Use set forth in
the Basic Lease Information and for no other use or purpose.  In all events,
Tenant’s use shall be in compliance with all applicable Regulations (as defined
in Section 4(c) below).  Tenant and Tenant’s employees, agents, customers,
visitors, invitees, licensees, contractors, assignees and subtenants
(collectively, “Tenant’s Parties”) shall have the nonexclusive right to use, in
common with other parties occupying the Premises, the Parking Areas, driveways
and sidewalks of the Premises.  In the event that Landlord has knowledge of
dangerous conditions in and around the Premises, Landlord shall have the duty to
protect the Tenant and the Premises from foreseeable criminal acts occurring in
and around the Premises including providing security measures.  Landlord shall
be responsible for the costs of providing two (2) sets of keys to Tenant to
access the Premises.  Tenant shall be responsible for the cost of replacement
keys during the Lease Term.

4.2Limitations.  Tenant shall not use or allow the Premises to be used for any
improper, immoral, unlawful or objectionable purpose, nor shall Tenant cause or
maintain or permit any nuisance in, on or about the Premises. Tenant shall not
place any Hazardous Materials in the drainage system of the Premises except in
compliance with Environmental Laws.  No waste materials or refuse shall be
dumped upon or permitted to remain outside the Premises except in trash
containers placed inside exterior enclosures designed for that purpose by
Landlord.  

4.3Compliance with Regulations.  Subject to Landlord’s warranty in Section 2 of
this Lease and except for Environmental Conditions referenced in Exhibit B, by
entering the Premises, Tenant accepts the Premises in the condition existing as
of the date of such entry, subject to all existing municipal, state, federal and
other governmental statutes, regulations, laws and ordinances applicable
thereto, including (i) zoning ordinances, (ii) regulations governing and
relating to the use, occupancy and possession of the Premises, including without
limitation the Americans with Disabilities Act of 1990, (iii) regulations
governing and relating to the use, storage, generation and disposal of Hazardous
Materials (as defined in Section 31 below) in, on and under the Premises and
(iv) any conditions, covenants and restrictions recorded against the Premises
(all of the foregoing, including (i) through (iv) above, collectively, the
“Regulations”).  Except for Existing Environmental Conditions, Tenant shall, at
Tenant’s sole expense, strictly comply with all Regulations now in force or
which may hereafter be in force relating to the Premises and the use of the
Premises and/or the use, storage, generation of Hazardous Materials in, on and
under the Premises.  Tenant shall at its sole cost and expense obtain any and
all licenses or permits necessary for Tenant’s use of the Premises.  Landlord
shall be responsible for delivering the premises in ADA compliance at the Term
Commencement Date.  

5.RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the rules and regulations set
forth in Exhibit C, as well as any that Landlord may from time to time prescribe
in writing for the purpose

 


-5-

 

 

 

 

--------------------------------------------------------------------------------

 

 

of maintaining the proper care, cleanliness, safety, and general order of the
Premises.  Tenant shall cause Tenant’s Parties to comply with such rules and
regulations.  

6.RENT

6.1“Rent” shall mean Base Rent plus Additional Rent.

6.2Base Rent. Tenant shall pay to Landlord, without notice or demand, throughout
the Term, Base Rent as specified in the Basic Lease Information, payable in
monthly installments in advance on or before the first day of each calendar
month, in lawful money of the United States at the address specified in the
Basic Lease Information or to such other place as Landlord may from time to time
designate in writing.  

6.3Additional Rent.  All monies other than Base Rent required to be paid by
Tenant hereunder, including, but not limited to, the interest and late charge
described in Paragraph 26, any monies spent by Landlord pursuant to Section 30,
and Tenant’s Proportionate Share of Basic Operating Cost, as specified in
Section 7 below, shall be considered additional rent (“Additional Rent”).  

6.4If the obligation for payment of Rent commences on other than the first day
of a month, then Base Rent and Additional Rent shall be prorated and the
prorated installment shall be paid on the first day of the calendar month next
succeeding the Term Commencement Date.

7.BASIC OPERATING COST

7.1Basic Operating Cost.  In addition to the Base Rent required to be paid
hereunder, Tenant shall pay throughout the Term as Additional Rent, Tenant’s
Proportionate Share, as set forth in the Basic Lease Information, of Basic
Operating Cost for the Premises in the manner set forth below.

7.2“Basic Operating Cost” shall mean all expenses and costs of every kind and
nature which Landlord shall pay or become obligated to pay, because of or in
connection with the management, maintenance, repair, preservation and operation
of the Premises and its supporting facilities (determined in accordance with
generally accepted accounting principles, consistently applied) including but
not limited to the following:  

(a)Taxes.  All real property taxes, possessory interest taxes, business or
license taxes or fees, service payments in lieu of such taxes or fees, annual or
periodic license or use fees, excises, transit charges, housing fund
assessments, open space charges, assessments, levies, fees or charges, general
and special, ordinary and extraordinary, unforeseen as well as foreseen, of any
kind (including fees in-lieu of any such tax or assessment) which are assessed,
levied, charged, confirmed, or imposed by any public authority upon the
Premises, its operations or the Rent (or any portion or component thereof) (all
of the foregoing being hereinafter collectively referred to as “real property
taxes”), or any tax imposed in substitution, partially or totally, or any tax
previously included with the definition of real property taxes, or any
additional tax the nature of which was previously included within the definition
of real property taxes except (A) inheritance, estate or gift taxes imposed upon
or assessed against the Premises, or any part

 


-6-

 

 

 

 

--------------------------------------------------------------------------------

 

 

thereof or interest therein, and (B) taxes computed upon the basis of net income
of Landlord or the owner of any interest therein, except as otherwise provided
in the following sentence.  Basic Operating Cost shall also include any taxes,
assessments, or any other fees imposed by any public authority upon or measured
by the monthly rental or other charges payable hereunder, including, without
limitation, any gross income tax or excise tax levied by the local governmental
authority in which the Premises is located, the federal government, or any other
governmental body with respect to receipt of such rental, or upon, with respect
to, or by reason of the development, possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof, or upon this transaction or any document to which Tenant is
a party creating or transferring an interest or an estate in the Premises.  In
the event that it shall not be lawful for Tenant to reimburse Landlord for all
or any part of such taxes, the monthly rental payable to Landlord under this
Lease shall be revised to net to Landlord the same net rental after imposition
of any such taxes on Landlord as would have been payable to Landlord prior to
the payment of any such taxes.

(b)Insurance.  All insurance premiums and costs, including but not limited to,
any insurance deductible amounts incurred by Landlord, as more fully set forth
in Section 8(a) below.

(c)Repairs and Maintenance.  Repairs and general maintenance for the Premises
shall be responsibility of Tenant during the Lease Term subject to Section 10 of
this Lease.  

(d)Services.  All expenses relating to maintenance, janitorial, debris removal
and service agreements and services, and costs of supplies and equipment used in
maintaining the Premises and the equipment therein and the driveways, curbs,
Parking Area, and service areas, including, without limitation, alarm service,
window cleaning, elevator maintenance, and lighting fixture maintenance,
landscaping shall be paid by Tenant, either directly or indirectly.

(e)Utilities.  Utilities which benefit all or a portion of the Premises
including without limitation electricity and water and sewer charges shall be
paid by Tenant.

(f)Legal and Accounting.  Legal and accounting expenses relating to the
Premises, including the cost of audits by certified public accountants and tax
consultants.

Basic Operating Cost shall not include the following: (1) costs, expenses,
depreciation or amortization for capital improvements and capital repairs and
capital replacements required to be made by Landlord under this Lease;
(2)  costs of restoration to the extent of net insurance proceeds received by
Landlord with respect thereto; (3)  replacement of or structural repairs to the
roof or the exterior walls; (4) repairs to the extent covered by insurance
proceeds, or paid by Tenant or other third parties; (5) alterations solely
attributable to tenants of the Premises other than Tenant including but not
limited to any costs associated with providing tenant improvements and
renovations to any other tenants in the Premises;  (6) marketing expenses; (7)
the construction costs for any expansion of the Premises; (8) ground rent or
debt service  (including, but without limitation, interest and principal)
required to be made on debt incurred by Landlord and relating to any portion of
the Building or Project; (9) the cost of special services, goods or materials
provided to any other tenant; (10) costs for which Landlord has a right to
receive reimbursement from others;

 


-7-

 

 

 

 

--------------------------------------------------------------------------------

 

 

(11) depreciation of the Premises or other said improvements; (12) costs
occasioned by any fraud or willful misconduct by Landlord; (13) environmental
pollution assessment and remediation related costs not caused by Tenant or its
agents; (14) expenses paid from reserve amounts previously included in Operating
Expenses; (15) costs of any items to the extent Landlord receives reimbursement
from insurance proceeds or from a third party (such proceeds or reimbursement to
be credited to Operating Expenses in the year in which received, except that any
commercially reasonable deductible amount under any insurance policy shall be
included within Operating Expenses charges when incurred by Landlord); (16)
costs arising from Landlord’s charitable or political contributions; (17)
advertising and promotional expenditures, and the costs of acquiring and
installing signs in or on the Premises selectively identifying any specific
tenant of the Premises (as opposed to general Premises signage); (18) cost of
the initial construction and installation of the Premises (including the Common
Area) and of correcting any defects in or inadequacy of the initial design or
construction of the Premises or of making any repairs of such initial
construction to the extent covered by construction warranty; (19) tax penalties
incurred or interest charged as a result of Landlord’s failure to make payments
for such items to the extent required by this Lease, except to the extent not
caused by Tenant’s failure to make such payments when due under this Lease;
(20)  attorneys’ and other professional fees, costs and disbursements and other
expenses incurred in connection with procuring new tenants and/or negotiations
or disputes with present or prospective tenants or other occupants of the
Premises, except to the extent incurred as a result of Tenant’s acts or
omissions; (21) repairs, alterations, additions, improvements or replacements
made to rectify or correct any condition with respect to the Premises that is in
violation of applicable laws on the date of execution of this Lease; (22)
salaries, wages or other compensation paid to officers or executives of
Landlord; (23) overhead and profit increment paid to a subsidiary, affiliate or
other entity related to Landlord for services to the extent they are in excess
of the amount that would be paid in the absence of such affiliation; (24)
specific costs incurred for the account of, separately billed to and paid by
specific tenants in the Premises; (25) any increase in real property taxes
resulting from a change in ownership of the Premises that occurs during the Term
of this Lease or any extensions or renewals thereof; and (26) income, excess
profits, or franchise taxes or other such taxes imposed on or measured by the
income of Landlord from the operation of the Premises.

7.3Payment of Estimated Basic Operating Cost. “Estimated Basic Operating Cost”
for any particular fiscal year shall mean Landlord’s estimate of the Basic
Operating Cost for such fiscal year made prior to commencement of such fiscal
year as hereinafter provided.  Landlord shall have the right from time to time
to revise its fiscal year and interim accounting periods so long as the periods
as so revised are reconciled with prior periods in accordance with generally
accepted accounting principles consistently applied.  During the last month of
each fiscal year during the Term, or as soon thereafter as practicable, Landlord
shall give Tenant written notice of the Estimated Basic Operating Cost for the
ensuing fiscal year.  Tenant shall pay Tenant’s Proportionate Share of the
Estimated Basic Operating Cost with installments of Base Rent for the fiscal
year to which the Estimated Basic Operating Cost applies in monthly installments
on the first day of each calendar month during such year, in advance.  If at any
time during the course of the fiscal year, Landlord determines that Basic
Operating Cost is projected to vary from the then Estimated Basic Operating Cost
by more than ten percent (10%), Landlord may, by written notice to Tenant and
delivery of supporting documentation for such change, revise the Estimated Basic
Operating Cost for the balance of such fiscal year, and Tenant’s monthly

 


-8-

 

 

 

 

--------------------------------------------------------------------------------

 

 

installments for the remainder of such year shall be adjusted so that by the end
of such fiscal year Tenant has paid to Landlord Tenant’s Proportionate Share of
the revised Estimated Basic Operating cost for such year.

7.4Computation of Basic Operating Cost Adjustment.  “Basic Operating Cost
Adjustment” shall mean the difference between Estimated Basic Operating Cost and
Basic Operating Cost for any fiscal year determined as hereinafter
provided.  Within one hundred twenty (120) days after the end of each fiscal
year or as soon thereafter as practicable, Landlord shall deliver to Tenant a
statement of Basic Operating Cost for the fiscal year just ended, accompanied by
a computation of the Basic Operating Cost Adjustment.  If such statement shows
that Tenant’s payment based upon Estimated Basic Operating Cost is less than
Tenant’s Proportionate Share of Basic Operating Cost, then Tenant shall pay to
Landlord the difference within twenty (20) days after receipt of such
statement.  If such statement shows that Tenant’s payment of Estimated Basic
Operating Cost exceeds Tenant’s Proportionate Share of Basic Operating Cost,
then (provided that Tenant is not in default under this Lease) Landlord shall at
Landlord’s option credit the difference to Tenant’s Rent payment(s) next due
hereunder or pay the difference to Tenant, in either case within twenty (20)
days after delivery of such statement to Tenant.  If this Lease has been
terminated or the Term hereof has expired prior to the date of such statement,
then the Basic Operating Cost Adjustment shall be paid by the appropriate party
within twenty (20) days after the date of delivery of the statement.  Should
this Lease commence or terminate at any time other than the first day of a
fiscal year, Tenant’s Proportionate Share of Basic Operating Cost shall be
prorated by reference to the exact number of calendar days during such fiscal
year that this Lease is in effect.  No delay by Landlord in submitting any
statement shall constitute a waiver of Landlord’s right to submit such statement
or to collect Tenant’s Proportionate Share of Basic Operating Cost due
hereunder.

7.5Net Lease.  This shall be a net Lease and Base Rent shall be paid to Landlord
absolutely net of all costs and expenses, except as specifically provided to the
contrary in this Lease.  The provisions for payment of Basic Operating Cost and
the Basic Operating Cost Adjustment are intended to pass on to Tenant and
reimburse Landlord for all costs and expenses of the nature described in Section
7(a) incurred in connection with the maintenance, repair, preservation and
operation of the Premises.

7.6Tenant Audit.  Landlord must keep at its principal office separate, full,
complete and proper books of account covering all costs and expenses of
maintaining and operating the Premises and must preserve such books of account
for at least two (2) years after the close of each calendar year, together with
all vouchers, invoices, statements, payroll records and other documents
evidencing the costs and expenses for that calendar year (collectively, the
“Expense Records”).  Landlord shall keep accurate records showing in detail all
Basic Operating Cost provided for in this Lease.  Tenant and its authorized
agents (including accountants and attorneys) may, at any reasonable time, within
this two (2) year period, inspect, copy and audit the Expense Records, at its
expense during Landlord’s normal business hours, subject to the following
conditions:  (1) Tenant shall deposit with Landlord the full amount in dispute;
(2) there is no uncured event of default under this Lease; (3) the audit shall
commence within fifteen (15) days after Landlord makes Landlord’s books and
records available to Tenant’s auditor and shall conclude within thirty (30) days
after commencement; and (4) Tenant and its accounting firm shall

 


-9-

 

 

 

 

--------------------------------------------------------------------------------

 

 

treat any audit in a confidential manner and shall each execute Landlord’s
confidentiality agreement for Landlord’s benefit prior to commencing the
audit.  Tenant shall deliver a copy of such audit to Landlord within five (5)
business days of receipt by Tenant.  This paragraph shall not be construed to
limit, suspend or abate Tenant’s obligation to pay Rent when due, including
Tenant’s Proportionate Share of Basic Operating Cost.  After verification,
Landlord shall credit any overpayment determined by the audit report against the
next monthly payment(s) of Rent provided to be paid under this Lease, or, if no
further Rent is due, refund such overpayment directly to Tenant within twenty
(20) days of determination.  Likewise, Tenant shall pay Landlord any
underpayment determined by the audit report within twenty (20) days of
determination.  The foregoing obligations shall survive the expiration or
earlier termination of this Lease.  If Tenant does not give written notice of
its election to audit during the referenced thirty (30)-day period, Landlord’s
Basic Operating Cost for the applicable fiscal year shall be deemed approved for
all purposes, and Tenant shall have no further right to review or contest the
same.  If the audit proves that Landlord’s calculation of Tenant’s Proportionate
Share of Basic Operating Cost for the fiscal year under inspection was
overstated by more than ten percent (10%) in the aggregate, then, after
verification, Landlord shall pay Tenant’s actual reasonable out-of-pocket audit
and inspection fees applicable to the review of said fiscal year statement
within twenty (20) days after receipt of Tenant’s invoice therefor.  

7.7Tenant’s Personal Property Taxes.  In addition to and wholly apart from
Tenant’s obligation to pay Tenant’s Proportionate Share of Basic Operating Cost,
Tenant shall be responsible for and shall pay prior to delinquency any taxes or
governmental service fees, possessory interest taxes, fees or charges in lieu of
any such taxes, capital levies, or other charges imposed upon, levied with
respect to or assessed against Tenant’s personal property.  To the extent that
any such taxes are not separately assessed or billed to Tenant, Tenant shall pay
the amount thereof on demand once invoiced to Tenant by Landlord.

8.INSURANCE

8.1Landlord’s Insurance.  At all times during the Term, Landlord shall procure
and keep in full force and effect the following insurance:

(a)Special Risk property insurance insuring (i) the Premises, (ii) all
improvements located therein, excluding Tenant’s Property (as defined in Section
8(b)(i) below), (iii) Landlord’s equipment located on the Premises, and (iv)
common area furnishings, all in such amounts and with such deductibles as
Landlord considers appropriate;

(b)Commercial general liability insurance insuring Landlord’s interest in the
Premises;

(c)Rental income insurance in an amount equal to one year’s Base Rent; and

(d)Such other insurance as Landlord reasonably determines from time to time.

 


-10-

 

 

 

 

--------------------------------------------------------------------------------

 

 

8.2Tenant’s Insurance.  Tenant shall, at its sole cost and expense, procure and
keep in full force and effect the following insurance:

(a)Special Risk property insurance on Tenant’s Property for its full replacement
value.  Such policy shall contain an agreed amount endorsement in lieu of a
co-insurance clause.  “Tenant’s Property” is herein defined to be personal
property of Tenant and any improvements made by or for Tenant ;

(b)Commercial general liability insurance insuring Tenant against any liability
arising out of its use, occupancy or maintenance of the Premises or the business
operated by Tenant pursuant to the Lease.  Such insurance shall provide a
combined single limit for bodily injury and property damage in the amounts set
forth in the Basic Lease Information.  Such policy shall name Landlord,
Landlord’s wholly-owned subsidiaries, Landlord’s property manager and any
mortgagees of Landlord as additional insureds as their respective interests may
appear;

(c)Workers’ Compensation insurance as required by state law;  

(d)If Tenant uses vehicles to carry out its business on or about the Premises,
motor vehicles liability insurance with a combined single limit of not less than
$1,000,000 for bodily injury and property damage; and  

(e)Any other form or forms of insurance or increased amounts of insurance as
Landlord or any mortgagees of Landlord may reasonably require from time to time.

All such policies shall be written in a form and with an insurance company
licensed to do business in the State in which the Premises is located with a
rating in Best’s Insurance Guide of not less than “A:VII (satisfactory)” to
Landlord and any mortgagees of Landlord, and shall provide that Landlord and any
mortgagees of Landlord receive not less than thirty (30) days’ prior written
notice of any cancellation or reduction in coverage.  Tenant’s deductible
amounts shall not exceed $1,000.  Prior to or at the time that Tenant takes
possession of the Premises, and as a condition thereof, Tenant shall deliver to
Landlord copies of policies or certificates evidencing the existence of the
required amounts and forms of coverage satisfactory to Landlord.

In addition, Tenant shall obtain certificates of insurance evidencing commercial
general liability insurance, including completed operations, motor vehicle
liability insurance and workers’ compensation insurance in the amounts required
above from any contractor or subcontractor engaged by Tenant for Alterations,
repairs or maintenance at the Premises during the Term, and such liability
insurance shall name the same parties as additional insureds as is described
above, and shall provide that any loss shall be payable to Landlord and such
other additional insured parties as their respective interests may appear.

8.3Forms of Policies.  All commercial general liability and special risk
property policies maintained by Tenant shall be written as primary policies, not
contributing with and not supplemental to the coverage that Landlord may carry.

8.4Waiver of Subrogation.  Notwithstanding anything to the contrary in this
Lease, Landlord and Tenant, for themselves and their respective insurers, each
agree to and do

 


-11-

 

 

 

 

--------------------------------------------------------------------------------

 

 

hereby waive any and all claims, demands, actions and causes of action that each
may have or claim to have against the other, and/or against any subsidiary or
joint venture of such other party, for loss or damage to any property, whether
real and personal, to the extent the same is caused by or results from risks (i)
which are insurable under standard fire and extended coverage insurance or (ii)
which are insured against under any policy of insurance covering the Premises or
any portion thereof or property therein carried by the parties and in force at
the time of such loss or damage, notwithstanding that any such loss or damage
may be due to or result from the negligence of either party hereto or their
respective employees or agents; provided, however, that this waiver shall not
apply to the portion of any damage which is not reimbursed by the damaged
party’s insurance because of the deductible in the damaged party’s insurance
coverage.

8.5Adequacy of Coverage.  Landlord, its agents and employees make no
representation that the limits of liability specified to be carried by Tenant
pursuant to this Section 8 are adequate to protect Tenant and such minimum
limits shall not relieve Tenant from any of its obligations under this
Lease.  If Tenant believes that any of such insurance coverage is inadequate,
Tenant will obtain such additional insurance coverage, as Tenant deems adequate,
at Tenant’s sole expense.  

8.6Certain Insurance Risks.  Tenant shall not do or permit to be done any act or
thing upon the Premises or bring or keep anything therein which would (i)
jeopardize or be in conflict with fire or other insurance policies covering the
Premises or fixtures and property in the Premises; (ii) increase the rate of
fire insurance applicable to the Premisesor cause a cancellation of said
insurance; or (iii) subject Landlord to any liability or responsibility for
injury to any person or persons or to property by reason of any business or
operation being carried on upon the Premises.

9.INDEMNIFICATION, WAIVER AND RELEASE

9.1Tenant’s Indemnification. Except with respect to Existing Environmental
Conditions or environmental contamination located below, above or related to the
Premises and not caused by Tenant, and/or to the extent of any injury to persons
or damage to property that is proximately caused by the gross negligence or
willful misconduct of Landlord, its employees or agents, and subject to the
provisions of Section 8(d) above, Tenant shall indemnify and hold the Landlord
Indemnitees harmless from and against any and all demands, claims, causes of
action, fines, penalties, damages, liabilities, judgments, and expenses
(including, without limitation, reasonable attorneys’ fees) incurred in
connection with or arising from:

(a)The use or occupancy or manner of use or occupancy of the Premises by Tenant
or any of the Tenant’s Parties;

(b)Any activity, work, or thing done or permitted by Tenant in or about the
Premises;

(c)Any breach by Tenant or by any of the Tenant’s Parties of this Lease;

 


-12-

 

 

 

 

--------------------------------------------------------------------------------

 

 

(d)Any injury or damage to the person, property or business of Tenant or any of
the Tenant’s Parties entering upon the Premises under the express or implied
invitation of Tenant; and

(e)Any alleged violation by Tenant of any Regulation.

If any action or proceeding is brought against a Landlord Indemnitee by reason
of any of the foregoing items (i) through (v), Tenant, upon written notice from
such Landlord Indemnitee, shall defend the same at Tenant’s expense, with
counsel reasonably satisfactory to Landlord.  Tenant’s obligations pursuant to
the foregoing indemnity shall survive the termination of this Lease.

9.2Landlord’s Indemnification. Except to the extent of any injury to persons or
damage to property that is proximately caused by the gross negligence or willful
misconduct of Tenant, its employees or agents, and subject to the provisions of
Section 8(d) above, Landlord shall indemnify and hold Tenant, Tenant’s agents,
employees, directors, officers, shareholders, partners, contractors, and their
respective successors and assigns (collectively, the “Tenant Indemnitees”)
harmless from and against any and all demands, claims, causes of action, fines,
penalties, damages, liabilities, judgments, and expenses (including, without
limitation, reasonable attorneys’ fees) incurred in connection with or arising
from Existing Environmental Conditions, environmental matters located below,
above or related to Premises but not caused by Tenant, or Landlord’s or
Landlord’s Parties’ activities in, on or about the Premises, including, without
limitation, Landlord’s breach or default of any obligation of Landlord to be
performed under the terms of this Lease, the conduct of Landlord’s business, the
nonobservance or nonperformance of any law, ordinance or regulation or the
negligence or misconduct of Landlord or Landlord’s Parties, the buildings and
improvements located on the Premises arising out of repair, the leakage of
Hazardous Materials, gas, oil, water, steam or electricity emanating from their
usual conduits, or due to any cause whatsoever.

10.LANDLORD’S REPAIRS AND SERVICES

10.1Repairs and Services.  Landlord shall, at Landlord’s expense and which shall
not be passed through to Tenant as an item of Basic Operating Cost including
those replacement items listed above, maintain the structural soundness of the
structural beams of the roof, foundations and exterior walls of the Premises in
good repair (including painting), reasonable wear and tear excepted.  The term
“exterior walls” as used herein shall not include windows, glass or plate glass,
doors, special storefronts or office entries.  Landlord shall perform on behalf
of Tenant and other tenants of the Premises, as an item of Basic Operating Cost,
the maintenance and repair of the Premises, and public areas of the Premises,
including but not limited to pest extermination, the landscaped areas, Parking
Areas, driveways, the truck staging areas, fire sprinkler systems, sanitary and
storm sewer lines, utility services, electric and telephone equipment servicing
the Premises’ exterior lighting and anything which affects the operation and
exterior appearance of the Premises, as determined by Landlord in its sole
discretion and excluding any payments for services that Tenant may be making
directly.  In addition, Landlord shall, as an item of Basic Operating Cost,
enter into a regularly scheduled preventive maintenance/service contract with a
licensed maintenance contractor selected by Tenant for servicing all hot water,
heating,

 


-13-

 

 

 

 

--------------------------------------------------------------------------------

 

 

ventilation and air conditioning (“HVAC”) systems and associated equipment
within or serving the Premises, which HVAC maintenance/service contract will
include all services suggested by the equipment manufacturer within the
operation/maintenance manual.  Except for the expenses directly involving the
items specifically described in the first sentence of this Section 10, Tenant
shall reimburse Landlord for all such costs in accordance with the terms of
Section 7.  Any damage caused by or repairs necessitated by any act of Tenant
may be repaired by Landlord at Landlord’s option and at Tenant’s
expense.  Tenant shall immediately give Landlord written notice of any defect or
need for repairs after which Landlord shall commence repair of same within ten
(10) business days of receipt of such notice.  Landlord and Landlord’s agent’s
liability with respect to any defects, repairs, or maintenance for which
Landlord is responsible under any of the provisions of this Lease shall be
limited to the cost of such repairs or maintenance unless caused by Landlord’s
negligence. Landlord warrants and represents that the HVAC systems for the
Premises are in good working order as of the date hereof and will remain so for
the initial twelve (12) months of the term of this Lease, ordinary wear and tear
and negligence of Tenant excepted; in the event that any such systems and/or
equipment fail during said twelve-month period, the cost to repair or replace
shall be the sole responsibility of Landlord and no portion of such cost will be
passed through to Tenant.

10.2Exemption of Landlord from Liability.  Landlord shall not be liable for any
damage or injury to the person, business (or any loss of income therefrom),
goods, wares, merchandise or other property of Tenant or any of Tenant’s Parties
or any other person in or about the Premises, whether such damage or injury is
caused by or results from (i) fire, steam, electricity, water, gas or rain; (ii)
the breakage, leakage, obstruction or other defects of pipes, sprinklers, wires,
appliances, plumbing, air conditioning or lighting fixtures or any other cause;
(iii) conditions arising in or about the Premises; or (iv) theft, riot, strike,
injunction, war, terrorist act or act of God.  The provisions of this Section
10(b) shall not, however, exempt Landlord from liability for Landlord’s gross
negligence or willful misconduct or for Existing Environmental Conditions and
environmental matters located below, above or related to Premises but not caused
by Tenant.  

11.TENANT’S REPAIRS

11.1Maintenance and Repairs.  Tenant shall at Tenant’s expense maintain all
parts of the Premises in a good, clean, secure and fully-operative condition and
promptly make all necessary repairs, including but not limited to, all windows,
glass, interior doors, interior walls and wall finishes, floor covering,
ceilings, truck doors, dock bumpers, dock plates and levelers, plumbing work and
fixtures, downspouts, electrical and lighting systems (bulbs and ballasts),
freight elevator,  and fire sprinklers.  Tenant shall at Tenant’s expense also
perform regular removal of trash and debris from the Premises.  Tenant shall not
damage any demising wall or disturb the integrity and support provided by any
demising wall and shall, at its sole expense, immediately repair any damage to
any demising wall caused by Tenant or any of Tenant’s Parties.  

11.2Exemption of Tenant from Liability.  Tenant shall not be liable for any
damage or injury to the person, business (or any loss of income therefrom),
goods, wares, merchandise or other property of Tenant or any of Tenant’s Parties
or any other person in or about the Premises, whether such damage or injury is
caused by or results from (i) fire, steam, electricity, water, gas or rain; (ii)
the breakage, leakage, obstruction or other defects of pipes, sprinklers, wires,

 


-14-

 

 

 

 

--------------------------------------------------------------------------------

 

 

appliances, plumbing, air conditioning or lighting fixtures or any other cause;
(iii) conditions arising in or about the Premises or upon other portions of the
Premises, or from other sources or places; (iv) theft, riot, strike, injunction,
war, terrorist act or act of God; or (v) any act or omission of any other tenant
of the Premises.  The provisions of this Section 11(b) shall not, however,
exempt Tenant from liability for Tenant’s gross negligence or willful
misconduct.

12.ALTERATIONS

Tenant shall be responsible for the design and construction of the tenant
improvements (“Tenant Improvements” or “Alterations”).  Tenant shall have final
approval, at Tenant’s sole discretion, of all plans for the Tenant Improvements
in, about or to the Premises without obtaining the prior written consent of
Landlord.  However, Tenant shall provide Landlord with written notice outlining
the proposed Tenant Improvements. Tenant shall have the right to select the
general contractor and/or subcontractors for any Alterations, subject to
Landlord’s approval which shall not be unreasonably withheld. Landlord shall not
charge any construction management fee.  With respect to any Alterations, Tenant
shall: (a) comply with all applicable Regulations; and (b) will not interfere
with the use and occupancy of any other portion of the Premises by any other
tenant or its invitees.  All Alterations made by Tenant shall remain the
property of Tenant until termination of this Lease, at which time they shall be
and become the property of Landlord if Landlord so elects; provided, however,
that Landlord may, at Landlord’s option, require that Tenant, at Tenant’s
expense, remove any or all Alterations made by Tenant and restore the Premises
to their prior condition by the termination of this Lease provided that Tenant
shall be notified in writing of any such requirement at the time Landlord
provide consent to the Alterations. Notwithstanding the foregoing, Tenant shall
remove from the Premises any specialized Tenant Improvements that were paid for
or installed for Tenant’s use during the Lease Term. All removals and
restoration shall be accomplished in a good and workmanlike manner so as not to
cause any damage to the Premises whatsoever and in compliance with Section 33 of
this Lease.  Tenant shall not be responsible for the removal or restoration
costs associated with any Tenant Improvements that were completed prior to the
Term Commencement Date.    

13.LIENS

Tenant shall keep the Premises free from liens arising out of or related to work
performed, materials or supplies furnished, or obligations incurred by Tenant in
connection with any Alterations or other work made, suffered or done by or on
behalf of Tenant in or on the Premises.  In the event that Tenant shall not,
within ten (10) days following the imposition of any such lien, cause the same
to be released of record by payment or posting of a proper bond, Landlord shall
have, in addition to all other remedies provided herein and by law, the right,
but not the obligation, to cause the same to be released by such means as
Landlord shall deem proper, including payment of the claim giving rise to such
lien.  All sums paid by Landlord on behalf of Tenant and all expenses incurred
by Landlord in connection therewith shall be payable to Landlord by Tenant on
demand with interest at the prevailing interest rate from the date of payment by
Landlord.  Landlord shall have the right at all times to post and keep posted on
the Premises any notices permitted or required by law, or which Landlord shall
deem proper, for the protection of Landlord, the Premises, and any other party
having an interest therein, from mechanics’ and materialmen’s liens, and Tenant
shall give Landlord not less than ten (10) business days’ prior written notice
of the

 


-15-

 

 

 

 

--------------------------------------------------------------------------------

 

 

commencement of any work in the Premises which could lawfully give rise to a
claim for mechanics’ or materialmen’s liens.  

14.SIGNS

Tenant shall be permitted to install, at Tenant’s sole cost, identity signage
above the storefront of the Premises and a panel on the existing monument
signage, if available, subject to Landlord’s signage criteria, if any, and
applicable Regulations.  Any such signage shall be maintained by Tenant
throughout the Term.  Tenant shall remove all such signs and graphics prior to
the termination of this Lease.  

15.LANDLORD’S ACCESS

15.1Landlord’s Access to Premises.  After seventy-two (72) hours written notice,
except in emergencies that threaten life or property where no such notice shall
be required, Landlord, and Landlord’s agents and representatives, shall have the
right to enter the Premises to inspect the same, to clean, to perform such work
as may be permitted or required hereunder, to make repairs or alterations to the
Premises or to other tenant spaces therein, to deal with emergencies, to post
such notices as may be permitted or required by law to prevent the perfection of
liens against Landlord’s interest in the Premises, to exhibit the Premises to
prospective tenants, purchasers, lenders or others, or for any other purpose as
Landlord may deem necessary or desirable; provided, however, that Landlord shall
use commercially reasonable efforts not to unreasonably interfere with Tenant’s
business operations.  Tenant shall not be entitled to any abatement of Rent by
reason of the exercise of any such right of entry.  At any time within six (6)
months prior to the end of the Term, Landlord shall have the right to erect on
the Premises a suitable sign indicating that the Premises are available for
lease.  

16.UTILITIES

Tenant shall pay directly to the appropriate supplier for all gas, heat, air
conditioning, light, power, telephone, trash, telecommunications and other
utilities and services used on or from the Premises, together with any taxes,
penalties, surcharges or the like pertaining thereto, and maintenance charges
for utilities, and shall furnish all electric light bulbs, ballasts and
tubes.  If any such services are not separately metered to Tenant, Tenant shall
pay a reasonable proportion of all charges jointly serving other
premises.  Landlord shall not be liable for any damages directly or indirectly
resulting from nor shall the Rent or any monies owed Landlord under this Lease
herein reserved be abated by reason of:  (a) the installation, use or
interruption of use of any equipment used in connection with the furnishing of
any such utilities or services; (b) the failure to furnish or delay in
furnishing any such utilities or services when such failure or delay is caused
by acts of God or the elements, labor disturbances of any character, or any
other accidents or other conditions beyond the reasonable control of Landlord;
or (c) the limitation, curtailment, rationing or restriction on use of water,
electricity, gas or any other form of energy or any other service or utility
whatsoever serving the Premises; unless any such interruption results from the
negligence or intentional misconduct of Landlord or its agents, employees or
contractors.  If any utility service to the Premises is interrupted as a result
of the negligence or intentional misconduct of Landlord or its agents, employees
or contractors and such interruption continues for seven (7) consecutive
calendar days, Base Rent shall be equitably abated until such service is fully
restored and such

 


-16-

 

 

 

 

--------------------------------------------------------------------------------

 

 

abatement shall be Tenant’s sole remedy.  Landlord shall be entitled to
cooperate voluntarily and in a reasonable manner with the efforts of national,
state or local governmental agencies or utility suppliers in reducing energy or
other resource consumption.  The obligation to make services available hereunder
shall be subject to the limitations of any such voluntary, reasonable
program.  Tenant shall provide its own janitorial services for the Premises.

17.SUBORDINATION

Without the necessity of any additional document being executed by Tenant for
the purpose of effecting a subordination, this Lease shall be subject and
subordinate at all times to:  (a) all ground leases or underlying leases which
may now exist affecting the Premises and a correct copy thereof shall have been
provided to Tenant prior to the execution of this Lease, and (b) any mortgage or
deed of trust which may now exist or hereafter be placed upon the Premises, any
advances made on the security thereof and any renewals, modifications,
consolidations, replacements or extensions thereof, whenever made or
recorded.  Notwithstanding the foregoing, Landlord shall have the right to
subordinate or cause to be subordinated any such ground leases or underlying
leases or any such mortgages or deeds of trust to this Lease on notice to
Tenant.  In the event that any ground lease or underlying lease terminates for
any reason or any mortgage or deed of trust is foreclosed or a conveyance in
lieu of foreclosure is made for any reason, Tenant shall, notwithstanding any
subordination, attorn to and become the Tenant of the successor-in-interest to
Landlord at the option of such successor-in-interest, provided that Tenant shall
have no claim against such successor-in-interest arising from Landlord’s acts or
omissions occurring prior to such termination, foreclosure or conveyance in lieu
thereof.  Within ten (10) business days after request by Landlord, Tenant shall
execute and deliver any additional documents evidencing Tenant’s attornment or
the subordination of this Lease with respect to any such ground leases or
underlying leases or any such mortgage or deed of trust, in the form requested
by Landlord or by any ground lessor, mortgagee, or beneficiary under a deed of
trust; however, failure of Tenant to timely provide such documents shall not be
an event of default.  

18.OPTION TO PURCHASE

18.1Grant of Option To Purchase.  Landlord hereby grants to Tenant and Tenant
hereby acquires from Landlord an option to purchase (“Option to Purchase”) the
Premises on the terms and conditions set forth in this Lease.

18.2Term of Option To Purchase. The term of the Option To Purchase shall
commence on the thirty-sixth (36th) month of the Lease Term and expire at 5:00
p.m. (PST) on expiration of the Lease, unless terminated earlier as provided
herein (“Option To Purchase Term”).  

18.3Exercise of Option To Purchase.  So long as Tenant in not in material
default under the Lease, Tenant may exercise the Option To Purchase, if at all,
after the thirty-sixth (36th) month of the Lease Term and Tenant and/or any
entity controlling Tenant, controlled by Tenant or under common control with
Tenant (a “Tenant Affiliate”) shall have an ongoing right to purchase the
Premises through the end of the Lease Term (“Exercise Period”), by delivering to
Landlord a written notice stating that Tenant has elected to exercise the Option
To Purchase and will purchase the Premises on the terms and conditions set forth
in this Lease.  The applicable

 


-17-

 

 

 

 

--------------------------------------------------------------------------------

 

 

written notice given pursuant to this Section 18 (c) is hereinafter referred to
as the “Option To Purchase Notice.”

18.4Purchase Price and Terms. If the Option To Purchase is exercised during the
fourth (4th) year of the Lease Term, the purchase price for the Premises shall
be FIVE MILLION FIVE HUNDRED THOUSAND DOLLARS ($5,500,000.00) (the “Purchase
Price”). If the Option To Purchase is exercised during or after the fifth (5th)
year of the Lease Term, the Purchase Price shall increase annually by three
percent (3%).  The parties shall open an escrow with First American Title
Company (“Escrow Holder”) within five (5) days of delivery of the Option To
Purchase Notice.  The escrow for the sale of the Premises shall close no later
than ninety (90) days following the opening of escrow.  The parties shall
execute standard escrow instructions prepared by Escrow Holder.  All title
insurance, escrow, recording, transfer and other costs of sale shall be paid by
the party as is customary in the county where the Premises are located.  

18.5Termination of Option To Purchase.  If Tenant does not exercise the Option
To Purchase timely and properly during the Exercise Period as set forth in
Section 18 (c) above, the Option To Purchase shall automatically terminate
without further need of any documentation.  

18.6Purchase and Sale.  Upon the timely and proper exercise of the Option To
Purchase by Tenant, Landlord hereby agrees to sell the Premises to Tenant and
Tenant hereby agrees to purchase the Premises from Landlord upon and subject to
the terms and conditions set forth in this Lease.

18.7Memorandum of Option To Purchase. Following the execution of this Lease,
Landlord shall promptly record a memorandum (the “Memorandum”) of this Option To
Purchase in a form reasonably acceptable to Tenant which shall be recorded in
the official records of the county recorder at Tenant’s cost.  

19.ESTOPPEL CERTIFICATE

Tenant agrees from time to time, within ten (10) business days after written
request of Landlord, to execute and deliver to Landlord, or Landlord’s designee,
an estoppel certificate stating that this Lease is in full force and effect and
has not been modified (or stating any such modifications), the date to which
Rent has been paid, the expiration date of this Lease, that Landlord is not in
default under this Lease (or specifying any claimed defaults), and such other
matters pertaining to this Lease as may be reasonably requested by
Landlord.  Failure by Tenant to execute and deliver such certificate shall not
be an event of default but shall constitute an acceptance of the Premises and
acknowledgment by Tenant that the statements included are true and correct
without exception.  Landlord and Tenant intend that any statement delivered
pursuant to this Section 19 may be relied upon by any mortgagee, beneficiary,
purchaser or prospective purchaser of the Premises or any interest therein.  

 


-18-

 

 

 

 

--------------------------------------------------------------------------------

 

 

20.SECURITY DEPOSIT

Upon execution of this Lease, Tenant shall deposit with Landlord an amount
equivalent to 1.5 months’ Rent, which is estimated to be FIFTY-ONE THOUSAND
THREE HUNDRED AND FIFTEEN DOLLARS ($51,315.00).

21.ASSIGNMENT AND SUBLETTING

21.1General.  Tenant shall not assign or sublet the Premises or any part thereof
without Landlord’s prior written approval, which approval shall not be
unreasonably withheld.  If Tenant desires to assign this Lease or sublet any or
all of the Premises, Tenant shall give Landlord written notice at least thirty
(30) days prior to the anticipated effective date of the assignment or sublease.
Failure by Landlord to approve a proposed assignee or subtenant shall not cause
a termination of this Lease.

21.2Rental Profits. In the event of an assignment of sublet, after recovery of
Tenant’s brokerage fees, subleasing expenses, and unamortized Tenant
Improvements, Tenant shall retain fifty percent (50%) of any rental profits.

21.3Tenant Affiliate.  Notwithstanding the above, Tenant may assign or sublet
the Premises, or any part thereof, to any entity controlling Tenant, controlled
by Tenant or under common control with Tenant (a "Tenant Affiliate"), with the
prior written consent of Landlord.

22.CONDEMNATION

22.1Condemnation Resulting in Termination.  If the whole or any substantial part
of the Premises should be taken or condemned for any public use under
governmental law, ordinance or regulation, or by right of eminent domain, or by
private purchase in lieu thereof, and the taking would prevent or materially
interfere with the Permitted Use of the Premises, this Lease shall terminate and
the Rent shall be abated during the unexpired portion of this Lease, effective
when the physical taking of said Premises shall have occurred.

22.2Condemnation Not Resulting in Termination.  If a portion of the Premises
should be taken or condemned for any public use under any governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof, and this Lease is not terminated as provided in Section 22(a)
above, this Lease shall continue in full force and effect, provided that within
60 days (i) Landlord shall proceed with reasonable diligence to restore the
remainder of the Premises to the extent feasible and to ensure that the Premises
or remainder thereof is restored to a tenantable condition  and (ii) the Rent
payable hereunder during the unexpired portion of the Lease shall be reduced,
beginning on the date when the physical taking shall have occurred, to such
amount as may be fair and reasonable under all of the circumstances.

22.3Award.  Landlord shall be entitled to any and all payment, income, Rent,
award, or any interest therein whatsoever which may be paid or made in
connection with such taking or conveyance and Tenant shall have no claim against
Landlord or otherwise for the value of any unexpired portion of this
Lease.  Notwithstanding the foregoing, any compensation

 


-19-

 

 

 

 

--------------------------------------------------------------------------------

 

 

specifically awarded Tenant for loss of business, Tenant’s personal property,
moving costs or loss of goodwill, shall be and remain the property of Tenant.

23.CASUALTY DAMAGE

23.1Casualty; Notice to Tenant.  If the Premises are damaged by fire or other
insured casualty (each, a “Casualty”), Tenant shall immediately notify
Landlord.  Within thirty (30) days following the Casualty, Landlord shall give
Tenant written notice of the time which will be needed to repair such damage, as
determined by Landlord in its reasonable discretion, and the election (if any)
which Landlord has made according to this Section 23.  The date of delivery of
Landlord’s notice will be the “Notice Date” for purposes of this Section 23.

23.2Repair Period.  If the Premises are damaged by Casualty to an extent which
may be repaired within one hundred twenty (120) days after the Notice Date, as
reasonably determined by Landlord, Landlord shall promptly begin to repair the
damage after the Notice Date, to the extent set forth in Section 23(f) below,
and Landlord will diligently pursue the completion of such repair.  In that
event, this Lease will continue in full force and effect except that Rent shall
be abated on a pro rata basis from the date of the Casualty until the date of
the completion of such repairs (the “Repair Period”) based on the proportion of
the rentable area of the Premises Tenant is unable to use during the Repair
Period.

23.3Options in Event of Major Damage.  If the Premises are damaged by Casualty
to an extent that they may not be repaired within one hundred twenty (120)  days
after the Notice Date, as reasonably determined by Landlord, then (1) Landlord
may cancel this Lease as of the date of such Casualty by written notice given to
Tenant on or before the sixtieth (60th) day following the Casualty or (2) Tenant
may cancel this Lease as of the date of such Casualty by written notice given to
Landlord within ten (10) days after Landlord’s delivery of its written notice
that the repairs cannot be made within such one hundred twenty (120)-day
period.  If neither Landlord nor Tenant so elects to cancel this Lease, Landlord
shall diligently proceed to repair the Premises, to the extent set forth
in  Section 23(f) below, and Rent shall be abated on a pro rata basis during the
Repair Period based on the proportion of the rentable area of the Premises
Tenant is unable to use during the Repair Period.

23.4Landlord’s Termination Rights.  Notwithstanding the provisions of Sections
23(a), (b) and (c), above, if the Premises are damaged by an uninsured casualty,
or if the proceeds of insurance are insufficient to pay for the repair of any
damage to the Premises, or if the Casualty occurs during the last six (6) months
of the Term, Landlord shall have the option to repair such damage or cancel this
Lease as of the date of the damage by written notice to Tenant given on or
before the sixtieth (60th) day following the occurrence of the damage.

23.5Tenant’s Obligations.  If any Casualty is the result of the willful conduct
or negligence or failure to act of Tenant, its agents, contractors, employees,
or invitees, there will be no abatement of Rent as otherwise provided for in
this Section 23.  

23.6Landlord’s Obligation to Repair.  Notwithstanding anything contained herein
to the contrary, Landlord’s obligations for repair of damage to the Premises
shall include Tenant’s Property and Tenant’s Alterations.  Landlord shall be
responsible for the repair,

 


-20-

 

 

 

 

--------------------------------------------------------------------------------

 

 

replacement and restoration of Tenant’s Property and Alterations and shall
promptly commence such repair and diligently pursue the same to completion
unless this Lease is terminated as provided in this Section 23.

24.HOLDING OVER

Tenant shall vacate the Premises upon the expiration or sooner termination of
this Lease.  If Tenant shall retain possession of the Premises or any portion
thereof without Landlord’s consent following the expiration or sooner
termination of the Lease for any reason, then Tenant shall pay to Landlord for
each day of such retention one hundred twenty-five percent (125%) for up to
three (3) months after the expiration or sooner termination of the Lease.  

25.DEFAULT

25.1Events of Default.  The occurrence of any of the following shall constitute
an event of default on the part of Tenant:

(a)Nonpayment of Rent.  Failure to pay any installment of Rent or any other
amount due and payable hereunder upon the date when said payment is
due.  Failure to pay Rent shall be subject to a cure period of ten (10) business
days after Tenant's receipt of written notice from Landlord to Tenant.

(b)Mechanics’ Lien.  Without limiting Tenant’s obligation to comply fully with
the Required Mechanics Lien Protections in each applicable instance, failure to
release of record any mechanics’ lien filed against the Premises or the Premises
within twenty (20) days following imposition of such lien.

(c)Other Obligations.  Failure to perform any obligation, agreement or covenant
under this Lease other than those matters specified in clauses (i), (ii) and
(iii) of this Section 25(a), such failure continuing for thirty (30) days after
written notice of such failure; provided, however, that if more than thirty (30)
days are reasonably required to complete such performance, Tenant shall not be
in default if Tenant commences such performance within the thirty (30)-day
period and thereafter diligently pursues its completion.  The notice required by
this clause (iv) is intended to satisfy any and all notice requirements imposed
by law on Landlord and is not in addition to any such requirement.

(d)General Assignment.  A general assignment by Tenant for the benefit of
creditors.

(e)Bankruptcy.  The filing of any voluntary petition in bankruptcy by Tenant, or
the filing of an involuntary petition by Tenant’s creditors, which involuntary
petition remains undischarged for a period of thirty (30) days.  In the event
that under applicable law the trustee in bankruptcy or Tenant has the right to
affirm this Lease and continue to perform the obligations of Tenant hereunder,
such trustee or Tenant shall, in such time period as may be permitted by the
bankruptcy court having jurisdiction, cure all defaults of Tenant hereunder
outstanding as of the date of the affirmance of this Lease and provide to
Landlord such adequate

 


-21-

 

 

 

 

--------------------------------------------------------------------------------

 

 

assurances as may be necessary to ensure Landlord of the continued performance
of Tenant’s obligations under this Lease.

(f)Receivership.  The employment of a receiver to take possession of
substantially all of Tenant’s assets or the Premises, if such appointment
remains undismissed or undischarged for a period of ten (10) days after the
order therefor.

25.2Attachment.  The attachment, execution or other judicial seizure of all or
substantially all of Tenant’s assets or the Premises, if such attachment or
other seizure remains undismissed or undischarged for a period of ten (10) days
after the levy thereof.

25.3Remedies Upon Default.

25.4Termination.  In the event of the occurrence of any event of default,
subject to applicable cure periods, Landlord shall have the right to give a
written termination notice to Tenant, and on the date specified in such notice,
Tenant’s right to possession shall terminate, and this Lease shall terminate
unless on or before such date all arrears of rental and all other sums payable
by Tenant under this Lease and all costs and expenses incurred by or on behalf
of Landlord hereunder shall have been paid by Tenant and all other events of
default of this Lease by Tenant at the time existing shall have been fully
remedied to the satisfaction of Landlord.  At any time after such termination,
Landlord may recover possession of the Premises or any part thereof and expel
and remove therefrom Tenant and any other person occupying the same, by any
lawful means, and again repossess and enjoy the Premises without prejudice to
any of the remedies that Landlord may have under this Lease, or at law or
equity, by reason of Tenant’s default or of such termination.

25.5Continuation After Default.  Even though an event of default may have
occurred, this Lease shall continue in effect for so long as Landlord does not
terminate Tenant’s right to possession under Section 25(b)(i) above, and
Landlord may enforce all of Landlord’s rights and remedies under this Lease,
including without limitation, the right to recover Rent as it becomes due, and
Landlord, without terminating this Lease, may exercise all of the rights and
remedies of a landlord.  Acts of maintenance, preservation or efforts to lease
the Premises or the appointment of a receiver upon application of Landlord to
protect Landlord’s interest under this Lease shall not constitute an election to
terminate Tenant’s right to possession.

25.6Other Remedies.  In the event of the occurrence of any event of default,
Landlord may pursue any other remedy now or hereafter available to Landlord
under the laws or judicial decisions of the State in which the Premises is
located.  All rights and remedies of Landlord hereunder shall be cumulative and
in addition to all rights and remedies given to Landlord at law or equity.

26.LATE CHARGE

If any installment of Rent or other amount owed to Landlord is not paid when
due, such amount shall bear interest at the prevailing interest rate from the
date on which said payment shall be due until the date on which Landlord shall
receive said payment. This provision shall not relieve Tenant of Tenant’s
obligation to pay Rent at the time and in the manner herein specified.

 


-22-

 

 

 

 

--------------------------------------------------------------------------------

 

 

27.LANDLORD DEFAULT

Landlord shall be in default under this Lease in the event Landlord has not
begun and pursued with reasonable diligence the cure of any failure of Landlord
to meet its obligations under this Lease within thirty (30) days of the receipt
by Landlord of written notice from Tenant of Landlord’s alleged failure to
perform (and an additional reasonable time after such receipt if (i) such
failure cannot reasonably be cured within such thirty (30)-day period, and (ii)
Landlord commences curing such failure within such thirty (30)-day period and
thereafter diligently pursues the curing of such failure). In addition, Tenant
shall prior to the exercise of any such remedies, provide each Landlord’s
mortgagee (in each instance, only as to those entities of which Tenant has
notice of their interest) with written notice and reasonable time to cure any
default by Landlord.  

28.TENANT’S REMEDIES

In the event Landlord does not cure Landlord’s default as provided in this
Lease, Tenant may terminate this Lease with no further force and effect upon
providing Landlord with thirty (30) calendar days written notice to Landlord no
sooner than thirty (30) calendar days after Landlord’s receipt or rejection of
written notice from Tenant of the need for Landlord to cure the default.  In the
event Tenant does elect to terminate this Lease pursuant to this Section,
Landlord shall reimburse Tenant within thirty (30) calendar days of Landlord’s
receipt of written notice for the unamortized value (using a straight-line
amortization schedule over the Lease Term) of the cost of Tenant’s improvements
and other costs incurred by Tenant.  The withholding, deducting or offsetting by
Tenant, or failure to pay Rent by Tenant, pursuant to a bona fide dispute
between Landlord and Tenant shall not be deemed a default by Tenant under the
provisions of this Lease. The liabilities of Landlord to Tenant for any default
by Landlord under the terms of this Lease are not personal obligations of the
individual or other partners, directors, officers and shareholders of Landlord,
Landlord’s wholly-owned subsidiaries or Landlord’s agents or operators, and
Tenant agrees to look solely to Landlord’s interest in the Premises for the
recovery of any amount from Landlord, and shall not look to other assets of
Landlord, Landlord’s wholly-owned subsidiaries or Landlord’s agents or operators
nor seek recourse against the assets of the individual or other partners,
directors, officers and shareholders of Landlord, Landlord’s wholly-owned
subsidiaries or Landlord’s agents or operators.  Any lien obtained to enforce
any such judgment and any levy of execution thereon shall be subject and
subordinate to any lien, mortgage or deed of trust on the Premises.

29.TRANSFERS BY LANDLORD

In the event of a sale or conveyance by Landlord of the Premises or a
foreclosure by any creditor of Landlord, the same shall operate to release
Landlord from any liability upon any of the covenants or conditions, express or
implied, herein contained in favor of Tenant, to the extent required to be
performed after the passing of title to Landlord’s successor-in-interest.  In
such event, Tenant agrees to look solely to the responsibility of the
successor-in-interest of Landlord under this Lease with respect to the
performance of the covenants and duties of Landlord to be performed after the
passing of title to Landlord’s successor-in-interest.  This Lease shall not be
affected by any such sale and Tenant agrees to attorn to the purchaser or
assignee. Landlord’s successor(s)-in-interest shall not have liability to Tenant
with respect to the failure to perform all

 


-23-

 

 

 

 

--------------------------------------------------------------------------------

 

 

of the obligations of Landlord, to the extent required to be performed prior to
the date such successor(s)-in-interest became the owner of the Premises.

30.RIGHT OF LANDLORD TO PERFORM TENANT’S COVENANTS

All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of Rent.  If Tenant shall fail to pay any sum of money,
other than Base Rent and Basic Operating Cost, required to be paid by Tenant
hereunder, or shall fail to perform any other act on Tenant’s part to be
performed hereunder (including without limitation, Tenant’s maintenance and
repair obligations), and such failure shall continue for ten (10) business days
after written notice thereof by Landlord (except that no notice shall be
required in case of an emergency), Landlord may, but shall not be obligated to
do so, and without waiving or releasing Tenant from any obligation of Tenant,
make any such payment or perform any such act on Tenant’s part to be made or
performed.  

31.HAZARDOUS MATERIALS

31.1Stored Products Chart.  Prior to executing this Lease, Tenant has delivered
to Landlord Tenant’s completed Stored Products Chart in the form attached hereto
as Exhibit E (the “Stored Products Chart”).  Tenant covenants, represents and
warrants to Landlord that the information in the Stored Products Chart including
any attached Material Safety Data Sheet (“MSDS”) is true and correct and
accurately describes the use(s) of Hazardous Materials (as defined  below) which
will be made and/or used on the Premises by Tenant.  Landlord consents to
Tenant’s storage, use and disposal of said Hazardous Materials in compliance
with Environmental Laws (as defined below). Tenant shall, within ten (10)
business days of Landlord’s request, execute and deliver to Landlord an updated
Stored Products Chart in a similar form describing Tenant’s then present use of
Hazardous Materials on the Premises, and any other reasonably necessary
documents, charts or information requested by Landlord with respect to Tenant’s
use, generation, storage, transportation or disposal of Hazardous Materials.  

31.2Compliance with Laws and Permits.  During the Term of this Lease, Tenant
shall comply with all Environmental Laws and Environmental Permits (each as
defined below) applicable to the operation, use or occupancy of the Premises by
Tenant, will cause all other persons occupying or using the Premises to comply
with all such Environmental Laws and Environmental Permits, will immediately pay
or cause to be paid all costs and expenses incurred by reason of such
compliance, and will obtain and renew all Environmental Permits required for
Tenant’s operation or use of the Premises.  Without limiting the generality of
the foregoing, Tenant shall not cause or permit any violation of Environmental
Laws or Environmental Permits, including with respect to soil and ground water
conditions provided, however, Tenant shall have no obligations with respect to
Existing Environmental Conditions.  Tenant shall, at Tenant’s sole cost, make
all submissions to, provide all information required by, and comply with all
requirements of, all governmental authorities under Environmental Laws
applicable to Tenant.

31.3Limitations on Use.  Tenant shall not generate, use, treat, store, handle,
manufacture, refine, produce, process, release or dispose of, or permit the
generation, use, treatment, storage, handling, manufacture, refinement,
production, processing, release or disposal of, Hazardous Materials on, under or
about the Premises or the Premises, or transport or permit the

 


-24-

 

 

 

 

--------------------------------------------------------------------------------

 

 

transportation of Hazardous Materials to or from the Premises except for (i)
those materials and products utilized in the normal course of Tenant’s business
and (ii) limited quantities of household cleaning products and office supplies
used or stored at the Premises and required in connection with the routine
operation and maintenance of the Premises, and in each case used, stored,
transported and disposed of in compliance with all applicable Environmental Laws
and Environmental Permits.

31.4Site Assessments.  At any time and from time to time during the Term of this
Lease, Landlord may, with thirty (30) days’ notice to Tenant, perform an
environmental site assessment report concerning the Premises, prepared by an
environmental consulting firm chosen by Landlord, indicating the presence or
absence of Hazardous Materials caused or permitted by Tenant and the potential
cost of any compliance, removal or remedial action in connection with any such
Hazardous Materials first brought onto the Premises by Tenant.  Tenant shall
grant and hereby grants to Landlord and its agents access to the Premises and
specifically grants Landlord an irrevocable non-exclusive license to undertake
such an assessment.  If such assessment report indicates the presence of
Hazardous Materials caused or permitted by Tenant or any of Tenant’s Parties,
then such report shall be at Tenant’s sole cost and expense, and the cost of
such assessment shall be due and payable within thirty (30) days of receipt of
an invoice therefor.

31.5Notices to Landlord.  Except with respect to Existing Environmental
Conditions and environmental matters located below, above or related to Premises
but not caused by Tenant, Tenant will immediately advise Landlord in writing of
any of the following: (1) any known pending or threatened Environmental Claim
(as defined in Section 31(h) below) against Tenant relating to the Premises; (2)
any condition or occurrence on the Premises that (i) results in noncompliance by
Tenant with any applicable Environmental Law, or (ii) could reasonably be
anticipated to form the basis of an Environmental Claim against Tenant or
Landlord or the Premises; (3) any condition or occurrence on the Premises that
could reasonably be anticipated to cause the Premises to be subject to any
restrictions on the ownership, occupancy, use or transferability of the Premises
under any Environmental Law; and (4) the actual or anticipated taking of any
removal or remedial action by Tenant in response to the actual or alleged
presence of any Hazardous Material on the Premises caused by Tenant.  All such
notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Tenant’s
response thereto.  In addition, Tenant will provide Landlord with copies of all
communications regarding the Premises with any governmental agency relating to
Environmental Laws, all such communications with any party relating to
Environmental Claims, and such detailed reports of any such Environmental Claim
as may reasonably be requested by Landlord.

31.6Cleanup Plan.  Should any governmental authority or any third party demand
that a cleanup plan be prepared by Tenant and that a cleanup be undertaken
because of any deposit, spill, discharge, or other release of Hazardous
Materials by Tenant that occurs during the Term of this Lease, at or from the
Premises, or which arises at any time from Tenant’s use or occupancy of the
Premises, then Tenant shall, at Tenant’s sole cost, prepare and submit the
required plans and all related financial assurances, and Tenant shall carry out
all such cleanup plans; provided, however, Tenant shall have no obligations with
respect to Existing Environmental

 


-25-

 

 

 

 

--------------------------------------------------------------------------------

 

 

Conditions and environmental matters coming from above, below or related to the
Premises and not caused by Tenant.

31.7Indemnity.  

(a)Except with respect to Existing Environmental Conditions and environmental
matters located above, below or related to Premises and/or not caused by Tenant,
Tenant shall indemnify, defend and hold harmless the Landlord Indemnitees and
their respective officers, directors, beneficiaries, shareholders, partners,
agents and employees, from and against all obligations (including removal and
remedial actions), losses, claims, suits, judgments, actions, procedures,
liabilities, penalties, fines, damages (including consequential and punitive
damages), costs and expenses (including attorneys’ and consultants’ fees and
expenses) of any kind or nature whatsoever that may at any time be incurred by,
imposed on or asserted against such Landlord Indemnitees and their respective
officers, directors, beneficiaries, shareholders, partners, agents and employees
directly or indirectly based on, or arising or resulting from (i) the actual
presence of Hazardous Materials on the Premises which is caused or permitted by
Tenant or any of Tenant’s Parties, including any deposit, spill, discharge or
other release of Hazardous Materials that occurs during the Term at or from the
Premises by Tenant or any Tenant Parties; (ii) any Environmental Claim relating
to Tenant’s operation, use or occupancy of the Premises; or (iii) Tenant’s
failure to provide information, make all submissions, and take steps required by
all governmental authorities under applicable Environmental Laws.  The foregoing
indemnity shall not include any Existing Environmental Conditions, environmental
matters located above, below or related to the Premises and not caused by Tenant
or any Hazardous Materials that were located at, on, from, migrating onto or
from the Premises or the Premises on or before the Term Commencement Date, or
any Hazardous Materials placed on the Premises or the Premises by Landlord, its
employees, agents or contractors or any other party other than Tenant or any of
Tenant’s Parties.

(b)Landlord shall indemnify, defend and hold harmless the Tenant Indemnitees and
their respective officers, directors, beneficiaries, shareholders, partners,
agents and employees, from and against all obligations (including removal and
remedial actions), losses, claims, suits, judgments, actions, procedures,
liabilities, penalties, fines, damages (including consequential and punitive
damages), costs and expenses (including attorneys’ and consultants’ fees and
expenses) of any kind or nature whatsoever that may at any time be incurred by,
imposed on or asserted against such Tenant Indemnitees and their respective
officers, directors, beneficiaries, shareholders, partners, agents and employees
directly or indirectly based on, or arising or resulting from Existing
Environmental Conditions, environmental matters located above, below or related
to the Premises and not caused by Tenant’s business or Hazardous Materials in
any way connected with or alleged or claimed to arise out of, result from or be
in any way connected with (a) the use or occupancy of the Premises by the
Landlord or any previous owner/occupant/user of the Premises, or any portion
thereof, prior to Tenant's occupancy of the Premises; (b) the use or occupancy
of the Premises by any subsequent owner/occupant/user of the Premises, or any
portion thereof, after Tenant's occupancy of the Premises terminates;
(c)  violations  by any prior or subsequent owner/ occupant/user of the Premises
of local, state and/ or federal laws and regulations, including all applicable
Environmental Laws and regulations as well as any liabilities resulting from the
practices of the prior or subsequent owner/ occupant/ user whether or not such
practices were or could be deemed a violation of such laws and regulations;

 


-26-

 

 

 

 

--------------------------------------------------------------------------------

 

 

and (d) contamination of the Premises by Landlord or by its agents or employees
during the term hereof.  The foregoing indemnity shall not include any Hazardous
Materials that were first caused or permitted by Tenant or any of Tenant’s
Parties after the Term Commencement Date, including without limitation any
deposit, spill, discharge or other release of Hazardous Materials by Tenant or
Tenant Parties that occurs during the Term at or from the Premises.

31.8Landlord’s Right to Perform.  If Tenant fails to fulfill any duty imposed
under this Section 31 within a reasonable time, Landlord may do so; and in such
case, Tenant shall cooperate with Landlord in order to prepare all documents
Landlord deems necessary or appropriate to determine the applicability of
Environmental Laws to the Premises and Tenant’s use thereof, and for compliance
therewith, and Tenant shall execute all documents promptly upon Landlord’s
request.  No such action by Landlord and no attempt made by Landlord to mitigate
damages under any Environmental Law shall constitute a waiver of any of Tenant’s
obligations under this Section 31.

31.9Defined Terms.  (a) “Hazardous Materials” means (i) petroleum or petroleum
products, natural or synthetic gas, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, and radon gas; (ii) any substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous wastes,” “restricted
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; (iii) any substance that is flammable, explosive, radioactive, noxious or
otherwise dangerous or potentially dangerous; (iv) any carcinogenic substance;
(v) any other substance exposure to which is regulated by any governmental
authority; or (vi) any other substance the removal of which is required, or the
manufacture, preparation, production, generation, use, maintenance, treatment,
storage, transfer, handling or ownership of which is restricted, prohibited,
regulated or penalized by any Environmental Law; (b) “Environmental Law” means
any federal, state, county or municipal statute, law, rule, regulation,
ordinance, code, policy or rule of common law now or hereafter in effect and in
each case as amended or supplemented, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment, health, safety or Hazardous
Materials, including without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601 et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et seq.; the Clean
Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C.
§§ 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. §§ 136 et seq.; the Occupational Safety and Health Act, 29 U.S.C. §§ 651
et seq., as all of the foregoing laws have been amended or supplemented; (c)
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations, proceedings, consent orders or
consent agreements relating in any way to any Environmental Law or any
Environmental Permit, including without limitation (i) any and all Environmental
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Environmental Claims by any
third party

 


-27-

 

 

 

 

--------------------------------------------------------------------------------

 

 

seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment; (d)
“Environmental Permits” means all permits, approvals, identification numbers,
licenses and other authorizations required under any applicable Environmental
Law; and (e) “Existing Environmental Conditions” means any Hazardous Materials
present at, on, below, migrating from or to the Premises prior to or as of the
Term Commencement Date, including but not limited to Hazardous Materials and
environmental conditions described or referenced in any documents referenced in
Exhibit B.

Survival.  The provisions of this Section 31 shall survive the expiration or
sooner termination of this Lease.

32.WAIVER

If either Landlord or Tenant waives the performance of any term, covenant or
condition contained in this Lease, such waiver shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant or
condition contained herein.  The acceptance of Rent by Landlord shall not
constitute a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, regardless of Landlord’s knowledge of such preceding
breach at the time Landlord accepted such Rent.  Failure by Landlord to enforce
any of the terms, covenants or conditions of this Lease for any length of time
shall not be deemed to waive or to decrease the right of Landlord to insist
thereafter upon strict performance by Tenant.  Waiver by Landlord of any term,
covenant or condition contained in this Lease may only be made by a written
document signed by Landlord.

33.SURRENDER OF PREMISES

33.1Prior to the expiration or sooner termination of this Lease, the Parties
shall have a Phase I/II environmental assessment test (“Exit Environmental
Assessment”) performed and a complete an accurate copy provided to each
Party.  Tenant shall be responsible for the costs of the Phase I/II
environmental assessment tests.

33.2Upon the expiration or sooner termination of this Lease, Tenant shall
surrender the Premises to Landlord, “broom clean” and without debris, with all
specialty Tenant Improvements, machinery, equipment, furnishings and personal
property removed therefrom, except for ordinary wear and tear which Tenant was
not otherwise obligated to remedy under any provision of this Lease. The Parties
agree that “ordinary wear and tear” means that there will be a gradual
deterioration in condition resulting from Tenant’s normal use during the course
of Tenant’s business over the Term.  Prior to Tenant taking possession of the
Premises, Landlord shall accurately document the condition Premises (the
“Condition Documentation”), including equipment and fixtures, and shall provide
a copy of the Condition Documentation prior to Tenant taking possession of the
Premises.  In the event that Landlord fails to provide the Condition
Documentation to Tenant prior to Tenant taking possession of the Premises, the
condition of the Premises shall be deemed to not exceed ordinary wear and tear.
However, Tenant shall not be obligated to repair any damage which Landlord is
required to repair under Sections 22 and 23.  All Alterations which Landlord has
not required Tenant to remove shall become Landlord’s property and shall be
surrendered to Landlord upon the termination of the Lease, except that Tenant
may

 


-28-

 

 

 

 

--------------------------------------------------------------------------------

 

 

remove (and shall remove if so required by Landlord) any of Tenant’s machinery
or equipment which can be removed without material damage to the
Premises.  Tenant shall repair, at Tenant’s expense, any damage to the Premises
caused by the removal of any such machinery or equipment.  In no event, however,
shall Tenant remove any of the following materials or equipment without
Landlord’s prior written consent: any power wiring or power panels; lighting or
lighting fixtures; wall coverings; drapes, blinds or other window coverings;
carpets or other floor coverings; heaters, air conditioners or any other HVAC
equipment; fencing or security gates; or other similar building operating
equipment and decorations. Tenant shall use commercially reasonable efforts to
provide Landlord written notice at least thirty (30) days’ prior to vacating the
Premises and shall meet with Landlord for a joint inspection of the Premises at
the time of vacating.  In the event of Tenant’s failure to participate in such
joint inspection, Landlord shall make commercially reasonable attempts to
schedule an inspection with Tenant at or after Tenant vacates the Premises, but
in no event later than ten (10) business days after vacating the Premises, and
the parties shall come to an agreement for repairs and restoration.

34.NOTICES

All notices, demands, consents and approvals which may or are required to be
given by either party to the other hereunder shall be in writing and either
personally delivered, sent by commercial overnight courier, or mailed, certified
or registered, postage prepaid, and addressed to the party to be notified at the
address(es) for such party as specified in the Basic Lease Information or to
such other place as the party to be notified may from time to time designate by
at least fifteen (15) days’ notice to the other party.  Notices shall be deemed
served upon receipt or refusal to accept delivery.  

35.ATTORNEYS’ FEES

In the event that Landlord places the enforcement of this Lease, or any part
thereof, or the collection of any Rent due, or to become due hereunder, or
recovery of possession of the Premises in the hands of an attorney, Tenant shall
pay to Landlord, upon demand, Landlord’s reasonable attorneys’ fees and court
costs.  In any action which Landlord or Tenant brings to enforce its respective
rights hereunder, the unsuccessful party shall pay all costs incurred by the
prevailing party including reasonable attorneys’ fees, to be fixed by the court,
and said costs and attorneys’ fees shall be a part of the judgment in said
action.  Tenant shall pay Landlord’s reasonable attorneys’ fees incurred in
connection with Tenant’s request for Landlord’s consent under Section 21 or in
connection with any other act which Tenant proposes to do and which requires
Landlord’s consent.

36.AUTHORITY OF PARTIES

Landlord represents and warrants that it has full right and authority to enter
into this Lease and to perform all of Landlord’s obligations hereunder.  Tenant
represents and warrants that it has full right and authority to enter into this
Lease and to perform all of Tenant’s obligations hereunder.

 


-29-

 

 

 

 

--------------------------------------------------------------------------------

 

 

37.SUCCESSORS AND ASSIGNS

This Lease shall be binding upon and inure to the benefit of Landlord, its
successors and assigns, and shall be binding upon and inure to the benefit of
Tenant, its heirs, successors, and to the extent assignment is approved by
Landlord hereunder, Tenant’s assigns.

38.FORCE MAJEURE

Whenever a period of time is herein prescribed for action to be taken by
Landlord, Landlord shall not be liable or responsible for, and there shall be
excluded from the computation for any such period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, war, terrorism,
governmental laws, regulations or restrictions or any other causes of any kind
whatsoever which are beyond the control of Landlord.

39.BROKERAGE COMMISSION

Landlord shall not be obligated to pay a brokerage commission to the Broker
identified in the Basic Lease Information Tenant and Landlord warrant to each
other that their contact with the other in connection with this transaction has
been through such Broker, and that no other broker or finder can properly claim
a right to a commission or a finder’s fee based upon contacts between the
claimant and Tenant and/or Landlord with respect to the leasing of the
Premises.  

40.WAIVER OF TRIAL BY JURY

LANDLORD AND TENANT HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS LEASE OR ANY DOCUMENTS CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF EITHER PARTY ARISING OUT OF
OR RELATED IN ANY MANNER. TO THE PREMISES (INCLUDING WITHOUT LIMITATION, ANY
ACTION TO RESCIND OR CANCEL THIS LEASE OR ANY CLAIMS OR DEFENSES ASSERTING THAT
THIS LEASE WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR LANDLORD TO ENTER INTO AND ACCEPT THIS
LEASE, AND SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.  

41.ACCESSIBILITY INSPECTION DISCLOSURE  

Pursuant to California Civil Code section 1938, Landlord provides the following
disclosure:  

“As of the date of execution of this Lease, the Premises (Check one):


 


-30-

 

 

 

 

--------------------------------------------------------------------------------

 

 

☐has undergone inspection by a Certified Access Specialist and has been
determined to meet all applicable construction-related accessibility standards
pursuant to California Civil Code section 55.53.

☐has undergone inspection by a Certified Access Specialist and has been
determined not to meet all applicable construction-related accessibility
standards pursuant to California Civil Code section 55.53.

☐has not undergone inspection by a Certified Access Specialist. Please be
advised: “A Certified Access Specialist (CASp) can inspect the subject premises
and determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.”

42.MISCELLANEOUS

42.1General.  The term “Tenant” or any pronoun used in place thereof shall
indicate and include the masculine or feminine, the singular or plural number,
individuals, firms or corporations, and their respective successors, heirs,
executors, administrators and permitted assigns, according to the context
hereof.

42.2Time.  Time is of the essence regarding this Lease and all of its
provisions.

42.3Choice of Law.  The laws of the State in which the Premises is located shall
in all respects govern this Lease.

42.4Exhibits.  The Exhibits attached hereto are hereby incorporated herein by
this reference.

42.5Entire Agreement.  This Lease, together with its Exhibits, contains all the
agreements of the parties hereto and supersedes any previous
negotiations.  There have been no representations made by Landlord or
understandings made between the parties other than those set forth in this Lease
and its Exhibits.

42.6Modifications.  This Lease may not be modified except by a written
instrument signed by the parties hereto.

42.7Severability.  If, for any reason whatsoever, any of the provisions hereof
shall be unenforceable or ineffective, all of the other provisions shall be and
remain in full force and effect.

 


-31-

 

 

 

 

--------------------------------------------------------------------------------

 

 

42.8Examination of Lease.  Submission of this Lease to Tenant does not
constitute an option or offer to lease and this Lease is not effective otherwise
until execution and delivery by both Landlord and Tenant.

42.9Accord and Satisfaction.  No payment by Tenant of a lesser amount than the
Rent due nor any endorsement on any check or letter accompanying any check or
payment of Rent shall be deemed an accord and satisfaction of full payment of
Rent, and Landlord may accept such payment without prejudice to Landlord’s right
to recover the balance of such Rent or to pursue other remedies.

42.10Joint and Several Liability.  All parties signing this Lease as Tenant
shall be jointly and severally liable for all obligations of Tenant.

42.11Easements.  Landlord may grant easements on or over the Premises and
dedicate for public use portions of the Premises with Tenant’s consent and no
such grant or dedication shall substantially interfere with Tenant’s use of or
access to the Premises.  Upon Landlord’s demand, Tenant shall execute,
acknowledge and deliver to Landlord documents, instruments, maps and plats
necessary to effectuate Tenant’s covenants hereunder.

42.12Drafting and Determination Presumption.  The parties acknowledge that both
parties have agreed to this Lease, that both Landlord and Tenant have consulted
with attorneys with respect to the terms of this Lease, and that no presumption
shall be created against Landlord because Tenant shall be deemed to have drafted
this Lease.  Except as otherwise specifically set forth in this Lease, with
respect to any consent, determination or estimation of Landlord required in this
Lease or requested of Landlord, Landlord’s consent, determination or estimation
shall be made in Landlord’s good faith opinion, whether objectively reasonable
or unreasonable.

42.13Execution of Lease.  This Lease may be executed in counterparts, and, when
all counterpart documents are executed, the counterparts shall constitute a
single binding instrument.  

42.14No Light, Air or View Easement.  Any diminution or shutting off of light,
air or view by any structure which may be erected on lands adjacent to or in the
vicinity of the Premises shall in no way affect this Lease or impose any
liability on Landlord.

42.15No Third Party Benefit.  This Lease is a contract between Landlord and
Tenant and nothing herein is intended to create any third-party benefit.

42.16Non-Discrimination.  Tenant hereby covenants to Landlord, and it is a
condition to the continuance of this Lease, that there will be no discrimination
against, or segregation of, any person or group of persons on the basis of race,
color, sex, creed, national origin or ancestry in the leasing, subleasing,
transferring, occupancy or use of the Premises or any portion thereof.

42.17OFAC Restrictions.  Tenant warrants and represents to Landlord that Tenant
is not, and shall not become, a person or entity with whom Landlord is
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of

 


-32-

 

 

 

 

--------------------------------------------------------------------------------

 

 

the Treasury (including, but not limited to, those named on OFAC’S Specially
Designated and Blocked Persons list) or under any statute, executive order
(including, but not limited to, the September 24, 2001 Executive Order Blocking
Property and Prohibiting

Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action, and is not and shall not engage in any dealings or
transaction or be otherwise associated with such persons or entities.

43.OPTION TO EXTEND LEASE

43.1Option to Extend Lease Term.  Tenant shall have the right to renew this
Lease (“Option To Extend Lease”) for two (2) five (5) year periods (each an
“Option To Extend Lease”) subject to the terms and conditions as set forth in
this Section 43.  

43.2Exercise of Option To Extend Lease.  Tenant shall exercise the Option To
Extend Lease, if at all, by giving Landlord written notice of Tenant’s intention
to do so at least six (6) months prior to the expiration of the original Term,
time being of the essence herein.  Notwithstanding the foregoing, Tenant shall
not have the right to exercise the Option To Extend Lease if Tenant is in
material default under this Lease at the time of the purported exercise of
Option to Extend Lease.  The Option To Extend Lease Term shall be upon all of
the terms and conditions of this Lease, except that  the monthly Base Rent for
such Option To Extend Lease Term shall be determined in accordance with
subsection (c)  herein below.  The extension of the Term shall be on an “AS IS”
basis.  Upon commencement of the Option To Extend Lease Term, all references
herein to the “Lease Term” of this Lease shall be deemed to include the Option
To Extend Lease Term.  Unless expressly mentioned and approved in the written
consent of Landlord provided for by Section 21 of this Lease, Tenant’s Option To
Extend Lease right is granted for Tenant’s personal benefit and may not be
assigned or transferred by Tenant.

43.3Option To Extend Lease Term Base Rent. Base Rent for each Option To Extend
Lease Term shall be at one hundred percent (100%) of the then fair market value
(FMV) which shall be as determined as follows:  

(a)Within thirty (30) days after Landlord’s receipt of Tenant’s notice of
exercise of the Option To Extend Lease, Landlord shall deliver to Tenant a
proposal setting forth the monthly Base Rent for the Option To Extend Lease
Term, including annual increases, if applicable.  Landlord’s proposal shall be
based upon the fair market rental for the Premises based on properties similar
to the Premises’ condition at the execution of the Option to Extend Lease .  If
Tenant, within ten (10) business days after receipt of such proposal, agrees to
the Base Rent proposed by Landlord, or fails to notify Landlord of its
acceptance or rejection of such proposal (in which event Tenant shall be deemed
to have agreed thereto), the amount of monthly Base Rent set forth in such
proposal shall be binding upon Landlord and Tenant.  Should Tenant object in
writing to Landlord’s proposal within ten (10) business days after receipt
thereof, then during the fifteen (15) day period following Tenant’s objection to
Landlord’s proposal, Landlord and Tenant shall negotiate in good faith for the
purpose of reaching an agreement on the Base Rent amount.  In the event the
parties fail to agree in a written instrument signed by both parties within such
fifteen (15) day period, the monthly Base Rent shall be determined by appraisal
in the manner set forth in subparagraph (d) herein below; provided, however,
that in no event shall the monthly Base

 


-33-

 

 

 

 

--------------------------------------------------------------------------------

 

 

Rent for the Option To Extend Lease Term be less than the monthly Base Rent
payable hereunder for the last full month of the original Term.  For the
purposes of the preceding sentence, the amount of monthly Base Rent for the last
month of the Lease shall not be reduced to reflect any abatement of Base Rent
which may then be in effect.

43.4Appraisal. In the event it becomes necessary to determine the fair market
monthly Base Rent by appraisal hereunder, then within fifteen (15) days
following the fifteen (15) day period referenced in subsection (c)(i) herein
above, Landlord and Tenant each shall appoint a real estate appraiser who shall
be a member of the American Institute of Real Estate Appraisers (“AIREA”), or
comparable professional organization for appraisers, with at least ten (10)
years’ commercial appraisal experience in the area in which the Premises is
located, and such appraisers shall each determine the fair market monthly Base
Rent, including annual increases, if applicable, taking into account the value
of the Premises and prevailing comparable rentals in the same geographical area
as the Premises.  Such appraisers shall, within twenty (20) days after their
appointment, complete their appraisals and submit their appraisal reports to
Landlord and Tenant.  If the fair market monthly Base Rent for the Premises
established in the two (2) appraisals varies by less than five percent (5%) of
the higher rental, the two (2) appraisals shall be averaged and the resulting
amount shall be the Base Rent for the Premises.  If, however, the fair market
monthly Base Rent for the Premises established by the two (2) appraisals varies
by five percent (5%) or more of the higher rental, said appraisers, within ten
(10) days after submission of the last appraisal, shall appoint a third
appraiser who shall be a member of the AIREA, or comparable professional
organization for appraisers, with comparable experience and who has not
previously represented either party.  Such third-party appraiser shall, within
twenty (20) days after his or her appointment, determine by appraisal the fair
market monthly Base Rent for the Premises, taking into account the same factors
referred to above, and submit his or her appraisal report to Landlord and
Tenant.  The fair market monthly Base Rent determined by the third appraiser for
the Premises shall be controlling.  If either Landlord or Tenant fails to
appoint an appraiser, or if an appraiser appointed by either of them fails,
after his or her appointment, to submit his or her appraisal within the required
time period in accordance with the foregoing, the appraisal submitted by the
appraiser properly appointed and timely submitting his or her appraisal shall be
controlling.  If the two (2) appraisers appointed by Landlord and Tenant are
unable to agree upon a third appraiser within the required period in accordance
with the foregoing, application shall be made within twenty (20) days thereafter
by either Landlord or Tenant to the AIREA, or comparable professional
organization for appraisers, which shall appoint a member of said institute
willing to serve as appraiser.  The cost of all appraisals under this subsection
(d) shall be borne equally by Landlord and Tenant.

43.5Amendment to Lease.  The new Base Rent established for the Extended Term
shall be promptly memorialized by the parties in an amendment or letter
agreement prepared by Landlord.  

 

[END OF GENERAL LEASE TERMS]

 

 


-34-

 

 

 

 